Title: To Benjamin Franklin from John G. Frazer, 19 October 1779
From: Frazer, John G.
To: Franklin, Benjamin


Honoured Sir,Bordeaux 19th. October 1779.
I am agoing to America Immediately in a very large Ship well Armed & Man’d—if you have any commands (and will inclose them to Mr. John Bonfield American Agent here) I will with the greatest pleasure take particular care of them— The Fleet will depart from this the last of the Month, or the beginning of the next at furthest.
I wrote to you some time ago at the request of Mr. Cradock Taylor, a Country man of mine now Prisioner at Aix, to assure you that he is no imposter &c. but a native of Virginia, and I am sure as true to his Country as any one in it he has lately wrote me that a Cartel is settled for the exchange of prisioners between Port-Mahon, and Marseilles, and that he must be exchanged, if not released as an American, which he hopes & begs you will be good enough to have done for he writes me that it is much against his inclination, or desire, ever to return to the English Service, which he was at first forced into—please to excuse the liberty I take in writing to you upon this subject, for I really cannot help fealing for my Friend, Acquaintance, and Countryman, give me leave Sir, to wish you your Health, and a happy sight of your Native Land once more—if it may be ever your desire, or wishes, to return to it— I hope we shall soon have peace and plenty in every part of the Free & Independent States of America. I have the Honour to be with the greatest respect, Your Excellency’s Most Obedient, and, Most Humble Servant
John G. Frazer
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Plenipotentiary / to the United States of America / at Passy, / near, Paris
Notation: J. G. Frazer. Oct 19. 1779
